The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
With regard to the requirement that the sample preparation does not involve protein precipitation, examiner makes the following observations.  Paragraph [0005] in discussing isotope labelling technologies teach that manufacturers of such labelling reagents recommend enriching proteins and removing any chemicals prior to labelling, typically by precipitation in order to allow efficient reaction with the NHS ester label.  Paragraph [0006] describes the typical workflow used in sample preparation prior to chromatography and MS analysis as involving cellular and tissue material being subjected to lysis.  Prior to lysis, cross-linking such as chemical cross-linking may be performed as a means of elucidating in vivo interactions.  Typical agents for cross-linking are NHS esters.  Subsequent to lysis, denaturation is performed, disulfide bridges are reduced, and the resulting sulfhydryl groups are alkylated.  The resulting material is subjected to proteolysis, in many instances with trypsin.  Subsequent thereto, chemical isotope labelling may be performed.  Given that reagents used prior to chemical labelling interfere negatively with the chemical labelling process, the labelling step has to be preceded by a cumbersome purification step that typically requires at least 100 µg of protein because of a significant risk of sample loss and even complete sample loss.  This purification step involves precipitation, centrifugation and re-suspension.  Paragraph [0023] teaches that routinely 2-iodoacetamide (IAA) or 2-chloroacetamide (CAA) are used in the prior art for cysteine alkylation.  These alkylating agents, however, are capable of reacting with chemical labelling agents such as NHS esters.  By use of alkylating agents which are tertiary amines is a means of circumventing this problem.  Using these alkylating agents helps to render the above described cumbersome step of precipitation dispensable.  In fact, as noted above, precipitation -- an indispensable step in the art-established procedures -- is performed inter alia in order to get rid of the alkylating agents prior to the chemical labelling step.  Paragraph [0030] teaches that in the prior art, sample preparation or at least certain steps thereof are carried out in buffers which contain primary amines such as Tris buffer.  This is a source of primary amines.  Primary amines, however, quench the reaction of chemical labelling agents, especially NHS esters with their respective target molecules.  Aiming at the consistent avoidance of agents which may negatively interfere with chemical isotope labelling or chemical cross-linking, a further substantial improvement was obtained by implementing a procedure which deliberately avoids primary amine buffers.  This renders the above-described step of precipitation and re-suspension fully dispensable.  Thus from this it is clear that the particular protein precipitation step that applicant has focused on is one that occurs prior to chemical labelling that removes primary amines from the processing steps prior thereto.  Is also appears that sample preparation can include precipitation and/or pelleting of cells prior to cell lysis.  However, the description does not appear to exclude the use of non-precipitation forms of sample concentration such as volume reduction or different forms of extraction.  
Claims 1-4, 8 and 10-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the independent claims includes a wherein exclusion of a primary amine buffer or an alkylating agent that includes a primary amine group.  From the claim language it is clear that a primary amine buffering agent and a primary amine alkylating agent are excluded.  However, it is not clear if the exclusion also includes other components used in the sample preparation such as a denaturing agent.  The instant disclosure is directed to buffering substances and alkylating agents not containing primary amines.  However there is no discussion directed toward the denaturing agent having the same requirement.  For examination purposes, the claims will be treated by examiner as using urea as a denaturing agent being within the scope of the claims since there is no disclosure directly related to it needing to be replaced with an agent that does not contain primary amine groups.  Another basis for treating the claims as not excluding the presence of denaturing agents such as urea is based on the newly cited Obermaier reference which in the paragraph bridging pages 155-156 teaches that coupling of a reagent via the N-hydroxy-succinimide (NHS) ester to primary amines is a robust and well established procedure.  In order to ensure accessibility to the ε-amino groups of the lysines, ideally the protein samples are denatured with high molar chaotropes like urea or a combination of urea and thiourea.  Thus 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pedersen (US 2004/0049008).  In the patent publication a method for synthesizing templated molecules is taught.  Paragraphs [0557]-[0564] are directed toward alkenylidation reactions in which an amine carrying oligonucleotide in buffer 50 mM MOPS or hepes or phosphate pH 7.5 is treated with a 1-100 mM solution and preferably 7.5 mM solution of the organic building block in DMSO or alternatively DMF, such that the  by the disclosure of paragraph [1191].    
Claims 1-4, 8, 10-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne in view of McDowell and further in view of Schroeder (1981, cited in the IDS filed 1-24-18) or Shultz (Cell Biology and Toxicology 2006, newly cited and applied) and Loeser or Frank (US 2003/0220321).  In the paper Hahne teaches the quantification of N-linked glycans with carbonyl-reactive tandem mass tags.  N-Linked protein glycosylation is one of the most prevalent posttranslational modifications and is involved in essential cellular functions such as .  
In the paper McDowell describes iFASP which is a process combining isobaric mass tagging with filter-aided sample preparation.  Careful, clean and controlled preparation of samples for mass spectrometry proteomics is crucial to obtain reproducible and reliable data.  This is especially important when carrying out quantitative proteomics by chemical isobaric labeling (aka tandem mass tagging), since the differentially labeled samples are combined quite late during the sample processing.  Addressing this need for robust and reliable sample processing for quantitative proteomics, iFASP, a simple protocol for combining isobaric mass tagging with the recently introduced filter-aided sample preparation (FASP) method was described.  iFASP provides a quick, simple and effective method for obtaining clean samples, ensuring efficient digestion and providing excellent labeling yields for quantitative proteomics experiments.  The iFASP protocol using several highly complex Xenopus laevis egg and embryo lysates and compared the labeling yields and number of high-confidence peptide identifications to a standard in-solution digestion and labeling protocol.  Although the labeling efficiency with both techniques is in the 99+% range, the number of peptides identified with a 1% false discovery rate and the corresponding number of quantified peptide spectral matches are as much as doubled with iFASP compared to the corresponding non-FASP-based method.  The materials and methods section on pages 809-3810 teach the steps of lysing the samples to release the proteins, reduction of the proteins with tris(2-carboxyethyl)-phosphine (TCEP) and alkylation with 0.05 M iodoacetamide solution prior to trypsin digestion and chemical labeling.  Of note is the use of at least one kit, the FASP protein digestion kit to provide the materials needed prior to labeling.  The supplementary materials provide a more detailed explanation of the process.  Of note in the section describing the FASP procedure is that statement that if there are concerns about ammonium bicarbonate quenching the labels, 100 mM triethylammonium bicarbonate (TEAB) can be substituted and was done in some cases.  

In the paper Shultz evaluated at a diverse series of amides for aquatic toxicity (IGC50) and for reactivity (EC50) with the model soft nucleophile thiol in the form of the cysteine residue of the tripeptide glutathione.  The thiol reactivity method is described on page 342 and included using the thiol group of glutathione (GSH) as a model nucleophile for chemical reactivity assessments.  Briefly, a GSH solution was prepared by dissolving reduced glutathione in phosphate buffer at pH 7.4. Stock solutions of the amides were prepared by dissolving them in 5 ml of DMSO.  Subsequently, phosphate buffer was added to the amide–DMSO solution so that the concentration of DMSO in the final solution was less than 5%, a concentration that has no effect of reactivity.  To a vial, 1 ml of GSH solution was added, followed by an aliquot of amide stock solution and an appropriate amount of phosphate buffer to result in a final thiol concentration of 0.1375 mmol/L.  Vials were shaken gently and let stand for 120 minutes prior to the addition of reagent to measure the level of unmodified glutathione.  The results for selected amides including 2-Chloro-N,N-diethylacetamide and 2-chloro- and 2-bromoacetamide are shown in table 6.  They clearly show that 2-Chloro-N,N-diethylacetamide would have been expected to react with the thiol of glutathione.  
In the paper Loeser teaches a practical method for selective alkylation of primary amines with chloroacetamides under modified Finkelstein conditions using stoichiometric amounts of sodium iodide in acetonitrile/water.  An interesting finding in this study was that -alkylaminoacetamides are less basic than the corresponding primary alkylamines by about 2 pKa units; this necessitated a pH of 12 during alkylation to optimize the monoalkylation selectivity.  
In the patent publication Frank teaches the preparation of substituted azepino[4,5b]indole derivatives.  With respect to the derivative shown in figure 14, paragraph [0210] teaches that compounds of Formula (I) (wherein R3 = (CH2) nCONRaRb) can be prepared by that reaction scheme.  N-Boc azepinoindole (22) is alkylated with an N-substituted haloacetamide (e.g., iodoacetamide or 2-chloro-N,N-dimethylacetamide).   2-Chloro-N,N-dimethylacetamide is an N,N-dialkyl haloalkanamide within the scope of claim 4 and one of the two specifically claimed in claims 14 and 19.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to practice the Hahne procedure using the McDowell iFASP process and additionally label and analyze the proteins as well as the glycans because the two preparation processes include similar cell lysis, protein reduction, alkylation and trypsin digestion procedures prior to the labeling and analysis steps, the McDowell process clearly teaches the substitution of a tertiary amine buffer for the primary amine buffer in certain circumstances and the desire to analyze the proteins prepared through that similar process as taught by McDowell.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to substitute the 2-bromo-N,N-diethylacetamide alkylating agent of Schroeder, the 2-chloro-N,N-diethylacetamide of Loeser and Schultz or the 2-chloro-N,N-dimethylacetamide of Frank for the iodoacetamide alkylating agent of Hahne because as shown by Schroeder and Shultz, 2-bromo-N,N-diethylacetamide and 2-chloro-N,N-diethylacetamide would have been expected to alkylate thiols of peptides and proteins and as shown by Schroeder, Frank or Loeser, the  2-bromo-N,N-diethylacetamide, 2-chloro-N,N-dimethylacetamide and 2-chloro-N,N-diethylacetamide alkylating agents are known to be used for the same purpose and perform the alkylating function at a level that is similar to the iodoacetamide used by Hahne.  In particular Frank chose to list only 2-chloro-N,N-dimethylacetamide and iodoacetamide out of all the other possibilities showing the equivalence of these to alkylating agents.  With respect to claims 17-18 and 21, it .  
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. In response to the claim amendments, a new rejection under 35 U.S.C. 112(b) has been applied against the claims and the art rejection of claim 8 by Pederson has been essentially maintained and a new reference showing that 2-chloro-N,N-diethylacetamide would have been expected to alkylate thiols (sulfhydryls) of peptides has been added to the remaining art rejection.  The arguments are moot with respect to the new rejection.  
With respect to claim 8 and its anticipation and/or obviousness over the teachings of Pedersen.  Examiner notes that claim 8 is drawn to a kit or an assemblage of components.  There is nothing that prevents a kit from being used for a purpose other than its intended purpose as long as all of the essential elements are present.  Thus whether Pederson discloses that the kit is useful for alkylating sulfhydryl groups of proteins does not limit the scope of the claim or prevent references that do not disclose this use from anticipating or obviating the required elements of the claimed kit.  With respect to instructions, an optional element does not remove either anticipation or obviousness since it is optional and not required to be present.  Thus an optional element cannot be used to define over a reference teaching all of the required or nonoptional elements.  Moreover, the added language directed toward the instruction manual does not specify any instructions to be part of the manual.  Thus even if the instruction manual were required, it has a scope that is unlimited and would not exclude any type of instruction manual since the wherein statement of claim 8 is not specifically directed toward the instruction manual.  Thus the arguments are not persuasive and the rejection has been maintained.  
With respect to applicant’s arguments against the obviousness rejection based on Hahne as the primary reference, examiner notes that the arguments appear to point to urea as an element that is excluded by the scope of the claim.  Examiner looked at the instant disclosure and was not able to find any disclosure in which the denaturing agent was taught in the same category as the buffering agent or the alkylating agent.  However, references such as the newly cited Abello and Obermaier references appear to indicate that urea and other amine group containing denaturing agents do not have the same problems as a primary amine group containing buffering agent.  In 
With respect to the combination of Hahne in view of McDowell, examiner also notes the McDowell reference was not used to show that the iodoacetamide replacement with an N,N-dialkyl haloalkanamide was obvious.  Its purpose was to show that presentation of reagents/agent in the form of a kit was known and that those of skill in the art recognized that a buffer such as ammonium carbonate could quench the labels being used to label the proteins and peptides so that its replacement with a buffering agent such as triethylammonium bicarbonate was obvious.  The arguments do not address this use of the combination of these references.  Thus the combination of these references for those purposes is appropriate and the argument is not persuasive.  
With respect to Schroeder, and Loeser or Frank, Schroeder and the newly cited and applied Shultz reference show that there would have been an expectation that an N,N-dialkyl haloalkanamide alkylating agent would have been expected to alkylate protein and peptide sulfhydyls and that the results would have been similar to when iodoacetamide was used as the alkylating agent (see at least table 1 and the second full paragraph on page 380 of Schroeder).  With respect to the choice of iodoacetamide (IAM), the reasons for the choice are given on page 380 of Schroeder in the second full paragraph of the right column.  The two reasons given are that  IAM does not react with other groups of the protein to a significant extent and that the alkylation does not change the charge of the protein so that it migrates in the electrophoretic analysis in a manner similar to the unalkylated protein.  The paper does not give any data to show that the 2-bromo-N,N-diethylacetamide has either of these problems.  Additionally, the Hahne reference being modified does not use electrophoretic analysis.  However, problems such as primary amine containing agents causing the labeling reaction to be quenched which would have been known to those of ordinary skill in the art based on the teachings of McDowell would have pointed one of ordinary .   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art contains teachings relative to protein denaturing processes.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797